DETAILED ACTION
	Claims 1-23 are currently pending in the instant application.  Claims 1, 3-6, 8, and 10-14 are rejected.  Claims 2, 7, 9, and 15-23 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    139
    292
    media_image1.png
    Greyscale
 in the reply filed on 11 July 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  However, in order to expedite prosecution, the search and examination has been extended to the compounds: 
    PNG
    media_image2.png
    199
    413
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    188
    433
    media_image3.png
    Greyscale
which are also not allowable.
Claims 1, 3-6, 8, and 10-14 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  While applicant states that claim 7 reads on the elected species, it is noted that the elected species has Z as -CH2-CH2, whereas claim 7 has Z as -CH2-.  It has been determined that the entire scope claimed is not patentable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 5 of U.S. Patent No. 10,759,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to compounds 
    PNG
    media_image4.png
    237
    369
    media_image4.png
    Greyscale
wherein R1 can be alkyl, L1 can be methylene; X can be CR3; R3 can be halo; L2 can be alkylene; and RE2 can be alkyl-substituted amino.  Claim 3 provides preference towards L2 as –(CH2)m- wherein m can be 2 and R2 can be alkyl-substituted amino.  Claim 5 provides preference towards R2 as alkyl-substituted amino.  Please see column 70 of the conflicting patent which provides compound 6e:

    PNG
    media_image5.png
    211
    421
    media_image5.png
    Greyscale
wherein X=F, Y-H, and R=Me. 
For the above obviousness type double patenting rejection and the following 35 USC 102 and 103 rejections, in regards to the intended use found in instant claims 11-13, while these product claims include an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the prior art structure is capable of performing the intended use.  Additionally, an intended use generally is not limiting when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention.  As is the instant case, the deletion of the intended use phrase does not affect the structure of the claimed invention.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112.  Additionally, A recitation of the intended utility does not impart patentability to a known composition.  In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).  Lastly, a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USP 43 (CCPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 10-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Do et al. 2019 (NPL reference 11 IDS filed 2/8/22).
Do et al. (2019) discloses compounds useful as potent and selective human neuronal nitric oxide synthase inhibitors (page 1).  Page 16 provides the compound 
    PNG
    media_image6.png
    163
    392
    media_image6.png
    Greyscale
.  This compound corresponds to the claimed invention of claim 1 wherein X is C1 alkyl; the dotted line bond is a single bond; Y is aryl substituted with two fluorine atoms and -Z-Ra wherein Z is C3 alkyl; and Ra is dialkylamino.   The prior art compound corresponds to the claimed invention of claim 3: 
    PNG
    media_image7.png
    197
    399
    media_image7.png
    Greyscale
wherein X is C1 alkyl; R2 and R3 are halogen (instant claims 4-6); R4 and R6 are H; Z is -CH2-CH2-CH2-; and Ra is dimethylamino (instant claim 8).  Instant claim 10 claims the compound: 
    PNG
    media_image8.png
    143
    267
    media_image8.png
    Greyscale
which is the compound found in the prior art.
Claim(s) 1, 3, 4, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Do et al. 2017 (NPL reference 12 IDS filed 2/8/2022).
Do et al. 2017 discloses Figure 2, page 29 which provides wherein X is F, compound 12:

    PNG
    media_image9.png
    156
    191
    media_image9.png
    Greyscale
.  This compound corresponds to the the claimed invention of claim 1 wherein X is C1 alkyl; the dotted line bond is a single bond; Y is aryl substituted with one fluorine atom and -Z-Ra wherein Z is C3 alkyl; and Ra is dialkylamino.   The prior art compound corresponds to the claimed invention of claim 3: 
    PNG
    media_image7.png
    197
    399
    media_image7.png
    Greyscale
wherein X is C1 alkyl; R3 is halogen (instant claims 4); R2, R4 and R6 are H; Z is -CH2-CH2-CH2-; and Ra is dimethylamino (instant claim 8).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. 2019 (NPL reference 11 IDS filed 2/8/22).
Do et al. (2019) discloses compounds useful as potent and selective human neuronal nitric oxide synthase inhibitors (page 1).  Page 16 provides the compound 
    PNG
    media_image6.png
    163
    392
    media_image6.png
    Greyscale
which differs from applicant’s elected species: 
    PNG
    media_image10.png
    126
    260
    media_image10.png
    Greyscale
 by homology.  To those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950).  The instant claimed compounds would have been obvious because one skilled in the art would have been motivated to prepare homologs of the compounds taught in the reference with the expectation of obtaining compounds which could be used in perfume compositions.  Therefore, the instant claimed compounds would have been suggested to one skilled in the art.  
Additionally, please see MPEP 2144.09, Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  
Lastly, as seen in scheme 6, page 43, a process for preparing compounds wherein Z is -CH2-CH2- is provided with varying R’ groups.  Therefore a process for preparing homologs of the claimed elected species is provided in the prior art reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					28 July 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600